Citation Nr: 1755973	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-39 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder, to include macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from January 1950 to February 1955.  His awards and decorations include the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the hearing in April 2017 so the Veteran could testify before a Veterans Law Judge.  In September 2017, a videoconference hearing was held before the undersigned; a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence establishes an eye disorder is related to service.


CONCLUSION OF LAW

Service connection for an eye disorder is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required for this claim.

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's service records are silent for complaints of an eye injury.  However, the Veteran has competently and credibly reported that during his combat service, he got shrapnel in his eye.  See 38 U.S.C. § 1154(b); 38 C.F.R § 3.304(d).

As part of an August 2014 treatment note, the Veteran's private medical doctor, a specialist in retinas, noted that any type of injury to the eye can hasten macular degeneration, and it is therefore "very much possible" that his in-service injury was responsible for increasing the progression of his macular degeneration.

On May 2015 VA examination, the examiner noted the Veteran had a diagnosis of legal blindness in both eyes, with a history of a lamellar retinal hole in the right eye.  The examiner opined that the right eye legal blindness was most likely caused by or related to macular degeneration due to an opinion from a retinal doctor, but that left eye vision loss was due to ischemic optic neuropathy rather than macular degeneration.  The examiner stated his rationale was related to a review of the medical records and his clinical knowledge.  However, the examiner did not provide an opinion as to whether macular degeneration or ischemic optic neuropathy were related to the Veteran's military service.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for an eye disorder.  In summary, the Veteran currently has a diagnosed eye disorder, and his report of an in-service eye injury is credible.  As to the remaining element, the most probative evidence of record, the opinion from the Veteran's treating doctor, supports a finding that an eye disorder developed due to an in-service injury.  As such, the Board grants the benefits sought.

The Board notes that the Veteran previously filed a claim for benefits for his eye disorder under 38 U.S.C. § 1151.  In light of the grant of service connection benefits described above, the Board finds that any additional or intertwined claim of entitlement under 38 U.S.C. § 1151 is rendered moot.  Entitlement to VA benefits under 38 C.F.R. § 1110 is the greater benefit, and it is granted in full.  Thus, no additional benefit (monetary or otherwise) can be gained under 38 U.S.C. § 1151, nor does any controversy remain.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); Timberlake v. Gober, 14 Vet. App. 122 (2000).


ORDER

Entitlement to service connection for an eye disorder is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


